Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group or a species of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
a twisted structured wire that is formed a shape of a helix, as set forth in the claim.
Group II, Claims 13 and 19, drawn to a method of simultaneously cutting a multiplicity of wafers from an ingot including the technical feature of the structuring of the wire that is formed with a first amplitude and a first wavelength by means of structuring in a first plane perpendicular to the wire longitudinal direction and a second amplitude and a second wavelength by means of structuring in a second plane perpendicular to the wire longitudinal direction.
Group III, Claim 15, drawn to a method of simultaneously cutting a multiplicity of wafers from an ingot including the technical feature of the movement of the wire in a continuous progression of pairs of direction reversals, as set forth in the claim.
Claims 11, 14, 16-18, and 20-22 will be examined with the election of any group. Claim 11 is deemed to have no special technical feature. These above groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. If claim 11 is later determined to be allowable, claims properly dependent therefrom will be rejoined.
Restriction between dependent claims is proper because Nakai (US 2007/0023027) and/or Antje (EP2347845A1) teach the subject matter of at least claim 11 below.  According to MPEP Appendix Al, Annex B, Section (C) (ii), Unity of Invention,  if an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be careful considered.  Since there is no inventive link established by the independent claim a Applicant is required to elect one of the above Groups. 
Regarding claim 11, Nakai (US 2007/0023027) teaches a method for simultaneously cutting a multiplicity of wafers from an ingot (Para. 32 “a plurality of cutting processes can simultaneously be performed” and Figure 7, the silicon ingot  or workpiece 102 is simultaneously cut by a multiple wires into wafers as disclosed in Para. 89), comprising:
moving the ingot through a wire web of structured sawing ware which is spanned by two co-rotating wire guide rolls (56, Figure 7 and Para. 62) having grooves (Para. 60 recites that “grooves are provided on a peripheral surface of main roller 56”) while applying a slurry to the wire web (13, Figures 3-4 and Para. 33),
wherein the structuring of the wire comprises a multiplicity of indentations and protrusions of a plain core wire perpendicular to the longitudinal direction of the core wire (Figure 3, there are a multiplicity of indentations between the superabrasive grains 13), 
the structured core wire having a cross-sectional envelope (Figure 3), wherein the structured sawing wire is guided through the grooves of the two wire guide rolls (Figure 7). 
However, Nakai does not clearly teach that the bottom of each groove, on which the structured wire bears, is curved with a radius of curvature which for each groove is equal to or up to 1.5 times as large as the radius of the envelope of the structured, wire which the structured, wire has in the respective groove.
Antje (EP2347845A1) teaches a guide roll (3, Figure 3) for a saw wire (1), wherein the guide roll has a plurality grooves which each has a diameter equal to a diameter of the saw wire (Figures 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified each of the guide rollers of Nakai to have a groove that has a diameter equal to a diameter of a saw wire, as taught by Schott, in order to be saw evenly thick wafers (Translation, Para. 26 of Schott).
 Thus, claim 11 is deemed to have no special technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons disclosed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement. (See MPEP 812.01).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        3/16/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724